KOZINSKI, Circuit Judge,
concurring:
I am pleased to join Judge Ezra’s opinion because it states the law of Oregon as I understand it. I write separately only to note that the majority and dissent part ways on a fundamental issue, namely our understanding of how spouses relate to one another in today’s world. There may have been a time in our history when important family decisions were made by the husband, with little or no input from the wife. If things were ever that way, they no longer are. A marriage is a partnership, and major decisions such as whether the family will pull up. roots and move to a different city are normally made by the partners jointly. Only a very foolish employer will try to persuade a prospective employee to relocate without addressing the concerns of the spouse. Cedar-apids’s own officers testified to this understanding. If the question were presented to the Oregon Supreme Court, I believe it would hold that an employer who makes false representations to a prospective employee who is married must expect that the employee will share the information with the spouse, who may rely on it in consenting to the move. Neither we nor the courts of Oregon need be reminded that our opinion is not binding on them; we learned this in law school. However, I hope that the clash of our contrasting viewpoints may help sharpen the issue when the state courts do take it up.